IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
D.M., Father of K.A.M., Minor
Child,                              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1751

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed July 12, 2016.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Kristy M. Kirkland of the Law Office of Kristy Kirkland, Dothan, AL, for
Appellant.

Dwight O. Slater, Appellate Counsel, Department of Children and Families,
Tallahassee, for Appellee and Sara E. Goldfarb, Appellate Counsel, Guardian ad
Litem Program, Sanford.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.